DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-8, 10-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastiaensen et al. [US 2013/0275033; Bastiaensen] in view of Fowe et al. [US 2015/0312327; Fowe].

Per claim 11. Bastiaensen disclose an apparatus comprising: 
vehicle probe information may be collected which relates to all vehicles travelling along the road section in one or both directions. In order to determine a speed profile for a given lane of the road section in a given direction it may first be necessary to determine which data relates to vehicles in the lane of interest” [para. 47]; and 
a controller (304) configured to calculate a first representative speed for a first cluster of the probe data and a second representative speed for a second cluster of the probe data, 
as cited “individual vehicle probe traces may be processed together, e.g. by determining clusters of traces that relate to the same lane. The term "cluster" refers to the assignment of a population of observations into subsets, each subset being similar in one or more respects. For example, in this context, the clusters of traces share spatial similarities, e.g. a spatial correlation of observations or a grouping of observations having a minimum density. In some embodiments, the method therefore comprises determining clusters of vehicle probe traces that relate to vehicles in the same lane, and using the cluster of vehicle probe traces in determining a lane speed profile for the lane. The clustering may be by reference to the speeds of probe vehicles and/or a position across the width of a road” [para. 50] and further teaches “The plurality of individual lanes of the road section are different lanes. In some embodiments, the method further comprises using lane speed information in the form of lane speed profiles relating to two different lanes of the plurality of lanes to determine a speed difference profile between the two lanes. Such a step may be carried out by a central controller. In some embodiments, the method further comprises using the lane speed difference profile to provide the lane guidance, and the system comprises means for so doing. Preferably the two lanes are adjacent lanes. The steps may be repeated for any pair of lanes of the plurality of lanes where the plurality of lanes for which lane speed information is determined comprise more than two lanes.” [para. 0063] and [para. 0058] “The lane speed information for each one of the plurality of lanes, and any additional lanes may be determined in the manner described in relation to any of the embodiments for determining lane speed information above. Thus the above techniques are applicable to determining lane speed information for each lane of the plurality of lanes. Of course, lane speed information for different lanes may be obtained in different manners.” The aggregation of speed profiles (e.g. clusters) related to plurality of vehicles travelling at plurality of lanes across the width of the road, such as first speed, second speed and so forth for each lanes across the road at each road section (as shown in Fig. 5) each section from a-f indicated the speed of each of a plurality lanes, that the plurality of clusters based on speed and shows each speed for each different cluster of each lanes across the road at different road sections.  Bastiaensen further show at Fig. 6, there are four different speed clusters indicated at different lanes at different road sections which provided to a driver the recommended lane selection [para. 180-182] that constitutes of assign the first representative speed to a first lane of road segment and the second representative speed to a second lane of the road segment.  Bastiaensen does not explicitly mention the controller is configured to estimate a variable speed sign based on the first representative speed or the second representative speed.  Fowe teaches a lane level road views comprising a variable speed sign [e.g. Figs. 2-3] which can be a 3-D map display, each current lane speed shown on the display [para. 18, 20 and 25-26], the estimated lane variable speed signs can be displayed on user interface.  It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention, to employ an estimated variable speed sign as taught by Fowe to the system of Bastiaensen, for the advantage of convenience, that user is able to recognize the traffic ahead of travelling direction, so driver be able to make a decision to change lane for a better travel.  
Per claim 18. Bastiaensen and the combination made obvious above, Fowe further teaches “Other drivers may only be interested in current real-time estimates of lane level speed to assist with planning an optimum route for reaching a destination in the shortest amount of time.” [para. 39], that constitutes that the controller is configured to estimate a variable speed sign based on the first representative speed or the second representative speed.

Per claim 12. Bastiaensen and the combination made obvious above, Fowe further teaches “In the case of an autonomously operated vehicle, a driving instruction derived from analysis of lane-specific data may be transmitted to the autonomously operated vehicle (e.g., to an onboard computer processor thereof). The driving instruction (e.g., an instruction to remain in a certain lane, an instruction to switch to a different lane after a predefined time and/or distance, and/or the like) may be the result of an analysis designed to identify optimum lane level routing decisions (e.g., based on speed) in view of the speed buckets on the road ahead.” [para. 26], with that, the speed value from a subsequent vehicle (e.g. autonomous vehicle) traveling in the first lane of the road segment is compared to the assigned first representative speed.

Per claim 13. Bastiaensen and the combination made obvious above, Fowe further teach  In the case of an autonomously operated vehicle, a driving instruction derived from analysis of lane-specific data may be transmitted to the autonomously operated vehicle (e.g., to an onboard computer processor thereof). The driving instruction (e.g., an instruction to remain in a certain lane, an instruction to switch to a different lane after a predefined time and/or distance, and/or the like) may be the result of an analysis designed to identify optimum lane level routing decisions (e.g., based on speed) in view of the speed buckets on the road ahead [para. 26], with that, the controller is configured to generate a warning for the subsequent vehicle in response to the comparison of the assigned first representative speed to the received speed value.

Per claim 14. Bastiaensen and the combination made obvious above, Fowe further teaches “the driving instruction (e.g. remain in a certain lane, switch to a different lane after a predefined time or distance) [para. 26], constitutes of the controller is configured to generate a traffic message in response to the comparison of the assigned first representative speed to the received speed value.

Per claim 15. Bastiaensen and the combination made obvious above, Fowe further teach  In the case of an autonomously operated vehicle, a driving instruction derived from analysis of lane-specific data may be transmitted to the autonomously operated vehicle (e.g., to an onboard computer processor thereof). The driving instruction (e.g., an instruction to remain in a certain lane, an instruction to switch to a different lane after a predefined time and/or distance, and/or the like) may be the result of an analysis designed to identify optimum lane level routing decisions (e.g., based on speed) in view of the speed buckets on the road ahead [para. 26], which constitutes of the controller is configured to generate an autonomous driving command for the subsequent vehicle in response to the comparison of the assigned first representative speed to the received speed value.

Per claim 16. Bastiaensen and the combination made obvious above, Fowe further teaches “In the case of an autonomously operated vehicle, a driving instruction derived from analysis of lane-specific data may be transmitted to the autonomously operated vehicle (e.g., to an onboard computer processor thereof). The driving instruction (e.g., an instruction to remain in a certain lane, an instruction to switch to a different lane after a predefined time and/or distance, and/or the like) may be the result of an analysis designed to identify optimum lane level routing decisions (e.g., based on speed) in view of the speed buckets on the road ahead [para. 26], that constitutes of the autonomous driving command includes a lane change instruction.

Per claim 17. Bastiaensen and the combination made obvious above, Fowe further teaches " The driving instruction (e.g., an instruction to remain in a certain lane, an instruction to switch to a different lane after a predefined time and/or distance, and/or the like) may be the result of an analysis designed to identify optimum lane level routing decisions (e.g., based on speed) in view of the speed buckets on the road ahead [para. 26], there are variety of instructions related to the speed of the lane.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to find it obvious that any appropriate instruction that help driver to achieve an optimum lane level could be provide as driving instruction, including the instructions speed up or slow down, so that driver would be able to find the optimum lane level. 
            
Per claim 1.   Bastiaensen discloses a method comprising: 
identifying probe data (e.g. probe traces) [see para. 35] including location coordinates (e.g. GPS position data) for a plurality of vehicles (e.g. the navigation apparatus is located in a 
clustering the probe data into a plurality of clusters based on speed, as recited “The clustering may be by reference to the speeds of probe vehicles and/or a position across the width of a road.” [see at para. 50 for details];
calculating a first representative speed for a first cluster in the plurality of clusters (e.g. the probe data may comprise speed data, or may comprise data relating to the position of each individual vehicle with respect to time. Probe points and associated times may be used to determine a speed of travel of a probe vehicle) [see para. 43], the probe speed (e.g. slow) may be used as the first representative speed for first cluster based on the determination speed from probe data; 
calculating a second representative speed for a second cluster in the plurality of clusters, (e.g. the probe points and associated times may be used to determine a speed of travel of a probe vehicle [para. 43], the calculated of the probe speed (e.g. fast) may be used as the second representative speed for second cluster, based on the determination from probe data).
Basiaensen teaches “individual vehicle probe traces may be processed together, e.g. by determining clusters of traces that relate to the same lane. The term "cluster" refers to the assignment of a population of observations into subsets, each subset being similar in one or more respects. For example, in this context, the clusters of traces share spatial similarities, e.g. a spatial correlation of observations or a grouping of observations having a minimum density. In some embodiments the method therefore comprises determining clusters of vehicle probe traces that relate to vehicles in the same lane, and using the cluster of vehicle probe traces in determining a lane speed profile for the lane. The clustering may be by reference to the speeds of probe vehicles and/or a position across the width of a road” [para. 50] and further teaches at [para. 0063] “The plurality of individual lanes of the road section are different lanes. In some embodiments the method further comprises using lane speed information in the form of lane speed profiles relating to two different lanes of the plurality of lanes to determine a speed difference profile between the two lanes. Such a step may be carried out by a central controller. In some embodiments the method further comprises using the lane speed difference profile to provide the lane guidance, and the system comprises means for so doing. Preferably the two lanes are adjacent lanes. The steps may be repeated for any pair of lanes of the plurality of lanes where the plurality of lanes for which lane speed information is determined comprise more than two lanes.” and [para. 0058] “The lane speed information for each one of the plurality of lanes, and any additional lanes may be determined in the manner described in relation to any of the embodiments for determining lane speed information above. Thus the above techniques are applicable to determining lane speed information for each lane of the plurality of lanes. Of course, lane speed information for different lanes may be obtained in different manners.” The aggregation of speed profiles (e.g. clusters) related to plurality of vehicles travelling at plurality of lanes across the width of the road, such as first speed, second speed and so forth for each lanes across the road at each road section (as shown in Fig. 5) each section from a-f indicated the speed of each of a plurality lanes, that the plurality of clusters based on speed and shows each speed for each different cluster of each lanes across the road at different road sections.  Bastiaensen further show at Fig. 6, there are four different speed clusters indicated at different lanes at different road sections which provided to a driver the recommended lane selection [para. assign the first representative speed to a first lane of road segment and the second representative speed to a second lane of the road segment.  Bastiaensen does not explicitly mention the controller is configured to estimate a variable speed sign based on the first representative speed or the second representative speed.  Fowe teaches a lane level road views comprising a variable speed sign [e.g. Figs. 2-3] which can be a 3-D map display, each current lane speed shown on the display [para. 18, 20 and 25-26], the estimated lane variable speed signs can be displayed on user interface.  It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention, to employ an estimated variable speed sign as taught by Fowe to the system of Bastiaensen, for the advantage of convenience, that user is able to recognize the traffic ahead of travelling direction, so driver be able to make a decision to change lane for a better travel.  
Per claim 2. The method limitations are similarly to those in apparatus claim of 12 above that the rejection would be in the same manner.  
Per claim 3. The method limitations are similarly to those in apparatus claim of 13 above that the rejection would be in the same manner.  
Per claim 4. The method limitations are similarly to those in apparatus claim of 14 above that the rejection would be in the same manner.  
Per claim 5. The method limitations are similarly to those in apparatus claim of 15 above that the rejection would be in the same manner.  
Per claim 6. The method limitations are similarly to those in apparatus claim of 16 above that the rejection would be in the same manner.  
Per claim 7. The method limitations are similarly to those in apparatus claim of 17 above that the rejection would be in the same manner.  
Per claim 8. Bastiaensen and the combination made obvious above, Fowe further teaches “an aggregation algorithm may be used to assign substantially similar speeds into the same data bucket” [para. 37], the aggregation algorithm is not a specific K-means algorithm. However, as long as the aggregation algorithm is performed the function to determine the bucket (e.g. clustering) using any known K-means algorithm for performing the similarly function would not constitute of inventive step, but it is a matter of design choice of an alternative available part.  Thus, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention, to employ any appropriate algorithm to perform the cluster, including the known K-means algorithm as claimed.   
Per claim 10. Bastiaensen and the combination made obvious above, Fowe further teaches “the color assigned to a data bucket may be based on whether the speed associated with the speed bucket (e.g., as determined by an aggregation algorithm, as described above) is at, below, or above a predefined threshold.” [para. 42], the below speed can be considered as the first representative speed is different than the second representative speed (e.g. above speed).
Per claims 19-20.  The limitations of a non-transitory computer readable medium including instructions that when executed on a computer are similarly to those limitations of apparatus of claims 1-2 above, that the rejection would be in the same manner.  

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SON M TANG/Examiner, Art Unit 2685                 

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685